Case 2:20-cv-00597-RAJ-LRL Document 1 Filed 11/25/20 Page 1 of 19 PageID# 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Norfolk Division



GLENDA L. MAYNARD,

                        Plaintiff,
                                                          Civil Action No. ________________
v.
                                                          TRIAL BY JURY DEMANDED
OLD DOMINION UNIVERSITY,

                        Defendant.




                                         COMPLAINT

       Plaintiff, Glenda L. Maynard (“Ms. Maynard” or “Plaintiff”), by counsel, respectfully

submits this Complaint against her former employer, Old Dominion University (“ODU”). Ms.

Maynard asserts claims for racial discrimination and retaliation pursuant to 42 U.S.C.

§2000(e) (Title VII), as well as claims for racial discrimination and retaliation in the making

and enforcement of Plaintiff’s employment contract pursuant to 42 U.S.C. § 1981.

                                 JURISDICTION AND VENUE

       1.      This is a civil action arising under the laws of the United States. This court has

jurisdiction pursuant to 28 U.S.C. § 1331.

       2.      Venue is proper in this district court pursuant to 28 U.S.C. § 1391(b) because a

substantial portion of the events giving rise to the claims asserted herein occurred in the Eastern

District of Virginia.
    Case 2:20-cv-00597-RAJ-LRL Document 1 Filed 11/25/20 Page 2 of 19 PageID# 2




                                                  PARTIES

         3.      Ms. Maynard is a resident of Chesapeake, Virginia, and has resided there during

the events giving rise to this action.

         4.      ODU is a state-supported university located in Norfolk, Virginia.

                                                   FACTS

         5.      Ms. Maynard is a Black woman, 49 years of age during the event giving rise to this

action, and a 1992 graduate of Georgetown University with a bachelor’s degree in English, and a

1995 graduate of New York University with a Master’s of Public Administration, Public Finance

and Financial Management.

         6.      Ms. Maynard accepted a Notice of Appointment dated August 28, 2012, effective

as of September 10, 2012, as a Major Gift Officer and Instructor for ODU. The appointment was

on a restricted basis through September 13, 2013. Ms. Maynard was the first Black woman on the

major gifts team, and all of her colleagues were White.

         7.      Issues related to Ms. Maynard’s race arose from the start of her employment with

ODU. 1 Ms. Maynard’s first immediate supervisor was Tricia Hudson-Childers, a White woman

who was then the Director of Major Gifts for ODU. Ms. Hudson-Childers asked Ms. Maynard at

an introductory lunch shortly after she was hired whether all of Ms. Maynard’s children have the

same father. The question evoked racial overtones and discriminatory presumptions that, as Black

woman, Ms. Maynard would have children out-of-wedlock with different fathers. (In fact, all three

of Ms. Maynard’s three children were born, in wedlock, to Ms. Maynard and her now-divorced

husband.)




1
 This employment history is intended to set forth the context for the treatment of Ms. Maynard by ODU which
follows.


                                                       2
    Case 2:20-cv-00597-RAJ-LRL Document 1 Filed 11/25/20 Page 3 of 19 PageID# 3




           8.      When Ms. Maynard was first offered the position by Ms. Hudson-Childers, she was

offered a starting salary of $65,000. Ms. Maynard was shocked, because she had a master’s degree

in public finance, 20 years of experience, and had earned as much as $110,000 previously. In her

initial conversation with Ms. Hudson-Childers on this point, Ms. Maynard expressed concern over

what seemed to be a “low-ball” offer given Ms. Maynard’s background, education, experience,

and salary history. Ms. Hudson-Childers said there was some room to negotiate, and she asked if

Ms. Maynard would be willing to accept $70,000. Ms. Maynard ultimately accepted the position

at an initial salary of $70,000.

           9.      However, during her first week of work, after learning more about the requirement

of the position, Ms. Maynard sought advice from Dr. Charles Wilson, then the Dean of the College

of Arts & Letters, the school at ODU for which she was the Major Gift Officer, on how she might

approach this issue because she was still uncomfortable with the seemingly low salary. The Dean

advised that Ms. Maynard should discuss the issue again with Ms. Hudson-Childers, and that Ms.

Hudson-Childers should then discuss it with Alonzo Brandon, the Vice President overseeing major

gifts 2, if she needed additional approval for any changes.

           10.     When Ms. Maynard broached the issue again with Ms. Hudson-Childers, Ms.

Hudson-Childers replied that the salary was final. Ms. Maynard mentioned that she had sought

the assistance of the Dean, who had told her that Ms. Hudson-Childers could discuss it with Mr.

Brandon. Ms. Hudson-Childers said she would find out more and get back to Ms. Maynard. A

few days later she did so, and she told Ms. Maynard that her salary had to stay at $70,000. Ms.

Maynard does not know if Ms. Hudson-Childers actually discussed the salary issue with any other

parties as requested by Ms. Maynard.



2
    Mr. Brandon, Vice President of Advancement at ODU, is a Black man.


                                                        3
 Case 2:20-cv-00597-RAJ-LRL Document 1 Filed 11/25/20 Page 4 of 19 PageID# 4




        11.     Meanwhile, Ms. Maynard learned that all of her major gift colleagues, some of

whom did not have master’s degrees, had started their employment as Major Gift Officers

(“MGOs”) at $75,000 per year. On February 12, 2013, Ms. Maynard received an email sent to all

instructional and administrative faculty from the Office of Institutional Equity and Diversity as

part of an annual salary equity review seeking to identify and address differences in salary that

may be caused by gender or ethnicity.

        12.     In response, Ms. Maynard sent a Memorandum to the Office or Institutional Equity

and Diversity on February 14, 2013, setting forth the above facts and stating “there seems no

logical reason why my salary should be $5,000 less (and I was offered $10,000 less). The only

difference between me and ALL my peers is race. I believe a retroactive adjustment would be a

fair solution to this situation.”

        13.     Ms. Maynard received a reply dated May 3, 2013 from the Office of Institutional

Equity and Diversity asserting that no change would be made because “the salary differential has

been justified.”      However, on January 10, 2014, Ms. Maynard received an Equity Salary

Adjustment to $75,000, indicating to her that someone else reviewed the request and decided to

correct her salary.

        14.     Ms. Maynard thereafter received regular annual re-appointments each year and

positive annual performance reviews. She regularly performed in the top third of her peers, raised

over $2 million during her time at ODU, and clearly outperformed many of her peers. At the time

of her later termination discussed below, she had raised more in gifts in fiscal 2019 than all but

one of her peers, which totaled eight MGOs.

        15.     In February 2016, Ms. Maynard received a communication from a Wells Fargo

bank officer concerning changes to gifts to ODU from the Allan and Margot Blank Foundation




                                                4
Case 2:20-cv-00597-RAJ-LRL Document 1 Filed 11/25/20 Page 5 of 19 PageID# 5




(“Blank Foundation”) after the death of Allan Blank. Upon information and belief, the Wells

Fargo information was routed to Ms. Maynard’s office because the giving was intended to support

music departments at ODU falling under the College of Arts & Letters.

       16.     Ms. Maynard followed up with the Wells Fargo bank officer as requested, and she

learned of significant changes in the way that Wells Fargo would administer annual requests for

grants from ODU from the Blank Foundation. Ms. Maynard recorded the contact information in

the system used by ODU to document these contacts and information, and she later followed up

internally with music and library faculty concerning this information as well. Ms. Maynard

recommended that ODU take steps to apply annually for the funds as suggested by the Wells Fargo

bank officer in this first contact, which suggested course ODU subsequently successfully followed.

       17.     However, Barbara Henley, Executive Director of Planned Giving at ODU, became

upset that Ms. Maynard had even responded to Wells Fargo’s letter to ODU concerning the Blank

Foundation. Ms. Henley, a White woman, recorded in the contact report system that she “couldn’t

understand how things became so convoluted until I recently learned that Glenda had been

communicating with Wells Fargo.” Ms. Henley had not been involved in the initial gifts from the

Blank Foundation, and she was not Ms. Maynard’s supervisor. Nonetheless, she took it upon

herself to criticize Ms. Maynard for even calling the Wells Fargo bank officer back, and she

became hostile and condescending to Ms. Maynard, repeatedly questioning Ms. Maynard’s skills,

qualifications, and abilities without any justification. Ms. Henley did not treat other MGOs, all of

whom were White, as she did Ms. Maynard.

       18.     On March 14, 2017, Ms. Maynard received a Notice of Appointment effective

March 25, 2017 through March 24, 2018, at a salary of $76,500. This was a change in Ms.

Maynard’s annual employment status from an “emergency hire” to a “permanent [albeit annual]




                                                 5
Case 2:20-cv-00597-RAJ-LRL Document 1 Filed 11/25/20 Page 6 of 19 PageID# 6




employee” after her position was posted publicly and earned through a competitive process

involving a search committee review of the candidate pool and interviews, among other steps.

        19.     Throughout 2018 and into 2019, there were several other incidents in which Ms.

Maynard felt threatened and harassed because Ms. Henley apparently believed that Ms. Maynard

did not show proper deference to Ms. Henley, or in which Ms. Henley questioned Ms. Maynard’s

skills and expertise. Ms. Maynard constantly sought to resolve all such conflicts amicably and

collaboratively. Again, Ms. Henley did not condescend towards nor treat similarly situated White

MGOs in a similar manner.

        20.     In March 2019, there was a meeting concerning credit for a $250,000 gift received

from a prospect that Ms. Maynard had cultivated for six years and with whom Ms. Maynard had

documented 32 contacts. Unlike other similar situations in which credit would be split between

one MGO who cultivated a prospect and another who closed the gift, Ms. Maynard, the only MGO

who was Black, did not receive any partial credit for the gift, while White colleagues who did so

did received partial credit.

        21.     Even more telling, during a meeting on March 28, 2019, with Karen Gershman,

Ms. Maynard’s supervisor, to discuss credit for the gift, Page Stooks, who had been hired as

Assistant Vice President for Campaigns and Leadership Giving, stated that Ms. Maynard “raised

hell,” “fussed” and was “upset” while discussing technical issues with the notification system

concerning prospect contacts. Ms. Maynard took notes during this meeting and recorded those

precise terms as used by Ms. Stooks.       These characterizations were completely false, and

justifiably perceived by Ms. Maynard as evoking a stereotyped image of Ms. Maynard as an “angry

black woman.” Ms. Maynard stopped Ms. Stooks at the moment that these comments were made,

stating that these comments inaccurately described Ms. Maynard’s reactions.          Ms. Stooks




                                                6
Case 2:20-cv-00597-RAJ-LRL Document 1 Filed 11/25/20 Page 7 of 19 PageID# 7




apologized for using those terms and said she would take those comments “off the table.” Ms.

Maynard sent Ms. Gershman a follow-up email to document this incident for the meeting notes.

       22.     In July 2019, Ms. Maynard was told by an associate dean of the College of Arts &

Letters, Dr. Janet Katz, that a prospect wanted to make a make a gift to the College in honor of his

late wife, who had worked at ODU and passed away within the past year. Dr. Katz asked Ms.

Maynard to locate the Memorandum of Understanding (“MOU”) for a scholarship like that which

might be established by this prospect. Ms. Maynard located the MOU requested and provided it

to Dr. Katz. Dr. Katz told Ms. Maynard not to contact the prospect as he was going on vacation

and would contact Ms. Katz upon his return. Ms. Maynard complied with these instructions. Ms.

Maynard also entered this information into the contact system, which is viewable by all involved

in fundraising and development, including Ms. Henley and Ms. Maynard’s supervisors, and she

entered this information on her weekly activity report.

       23.     While entering this information into the contact system, Ms. Maynard looked in the

contact system, and she saw that there had been four contact reports over five years on the deceased

wife from Barbara Henley, who was listed as the prospect manager for the now-deceased wife.

There had also been one contact recorded from Ms. Maynard, and several from two other MGOs.

None of these contacts were strategic towards closing of a gift, nor were they recent, and none

were with the prospect, but rather his deceased wife. Nonetheless, Ms. Maynard relayed the

information she received from Dr. Katz to Ms. Henley, because Ms. Maynard knew that Ms.

Henley was very sensitive to MGOs making proposals to “her” prospects. She also documented

her communications with Dr. Katz and Ms. Henley on her weekly activity report and in the contact

system.




                                                 7
Case 2:20-cv-00597-RAJ-LRL Document 1 Filed 11/25/20 Page 8 of 19 PageID# 8




       24.     Significantly, throughout her tenure at ODU, Ms. Maynard was also told that

ODU’s policy was that “planned giving” and “planned gifts” were defined as gifts planned and

established during the lifetime of the donor for future donations, often as part of an estate plan, but

not for immediate cash gifts to ODU.

       25.     On July 29, 2019, Ms. Maynard was specifically asked by Dr. Katz to return a call

made by the prospect to Dr. Katz after the prospect’s return from vacation. Dr. Katz had given

Ms. Maynard’s name to the prospect and told him Ms. Maynard would call him back. After calling

the prospect back on July 29th as specifically requested by Dr. Katz, and again understanding that

Ms. Henley was very sensitive to MGOs making proposals to “her” prospects, Ms. Maynard sent

an email that afternoon to Dan Genard, the Associate Vice President of University Advancement,

asking how she should proceed, and if she should go ahead and make a proposal to the prospect.

Mr. Genard replied that evening to Ms. Maynard that she should discuss it with Ms. Henley and

let Mr. Genard know what they (Ms. Henley and Ms. Maynard) decided.

       26.     As instructed, Ms. Maynard sent an email the next morning to Ms. Henley to let

her know of the prospect’s intentions and politely inviting Ms. Henley’s involvement in securing

the gift, which would be a cash gift for $25,000. Ms. Henley became suddenly irate and demanded

a meeting with Mr. Genard and Ms. Maynard, at which meeting (on the next day, July 31st) Ms.

Henley was angry and condescending towards Ms. Maynard and falsely accused Ms. Maynard of

somehow engaging in inappropriate and nefarious conduct in the matter, even though Ms.

Maynard’s actions in the matter had been publicly documented in the contact system and in the

weekly activity reports. Ms. Henley also made it clear at the meeting that she had been compiling

a “list” of supposed similar improper actions by Ms. Maynard.




                                                  8
Case 2:20-cv-00597-RAJ-LRL Document 1 Filed 11/25/20 Page 9 of 19 PageID# 9




       27.     Significantly, in addition to the $250,000 gift referred to above in paragraph 20, on

several other occasions other MGOs had closed gifts from prospects that Ms. Maynard cultivated

and was listed as the prospect manager for in the contact system, including at least one where Ms.

Henley closed a gift from Ms. Maynard’s established prospect. Ms. Maynard requested a similar

meeting to the one Ms. Henley requested in this situation. No such meeting was provided to Ms.

Maynard, who is Black, as was provided to Ms. Henley, who is White. Instead, Ms. Maynard was

told that her contacts had not been strategic nor recent towards closing the gift, and she received

no credit. Here, however, even though Ms. Henley was not listed as the prospect manager for the

prospect, and her contacts with the deceased wife had not been strategic nor recent, Ms. Henley

was granted the meeting at which Ms. Maynard was falsely accused of somehow going behind

Ms. Henley’s back.

       28.     Ms. Maynard prepared and sent an email to Dan Genard the next day, August 1,

2020, in which she specifically complained of this differential treatment from her colleagues (who

were all White, as Mr. Genard well knew) and her superiors and the hostile work environment she

was experiencing.

       29.     Ms. Maynard also determined that she needed to make a complaint to the Human

Resources Department (“HR”) at ODU concerning this differential treatment and hostile work

environment and seek HR’s advice on how the situation might be remedied.

       30.     On August 6, 2019, Ms. Maynard met with Elle McNair, an employee in HR, and

discussed these issues with her. Ms. Maynard conveyed to Ms. McNair that she was treated

differently than her colleagues, that she was being “singled out,” and that she was being harassed

by the actions of Ms. Henley and others. Upon information and belief, Ms. McNair was aware

that Ms. Maynard was the only Black woman on her team. Ms. McNair provided Ms. Maynard




                                                 9
Case 2:20-cv-00597-RAJ-LRL Document 1 Filed 11/25/20 Page 10 of 19 PageID# 10




with an ODU policy document concerning harassment and discrimination in the workplace,

leading Ms. Maynard to feel that her concerns were being taken seriously. However, HR followed

up with a couple of telephone calls, and then no further action was taken.

       31.     In mid-August 2019, in Ms. Maynard’s regular monthly meeting with her

supervisor Karen Gershman, Vice President for University Advancement Alonzo Brandon came

into Ms. Gershman’s office and closed the door. He was annoyed and irritated. He told Ms.

Maynard that University President John Broderick was not pleased with the list of guests Ms.

Maynard had submitted on behalf of the Dean of the College of Arts & Letters to attend the

President’s Suite for the season opener football game at ODU’s new stadium for the game

scheduled against Norfolk State University on or about August 31st. Mr. Brandon specifically

mentioned certain Black donors by name on Ms. Maynard’s list, and he declared that “they did not

have money” and should not be included on the invitation list.            Ms. Maynard was very

uncomfortable with his suggestion that she should disinvite these Black donors, and with the

discriminatory presumption that these Black donors would not have money to donate to ODU.

Ms. Maynard felt it would be discourteous and look bad for the University if it disinvited the Black

donors, and she conveyed this information to Mr. Brandon.

       32.     Mr. Brandon did not question Ms. Maynard’s invitation of any of the White guests

on the College of Arts and Letters list. He also told Ms. Maynard that President Broderick was

also not pleased with the Dean of the College, Dr. Kent Sandstrom, because he had not attended

the President’s retreat. Mr. Brandon then told Ms. Maynard that if he ever heard that she had

repeated any of the information discussed during this meeting, he would deny it and “fire you on

the spot.” Before he said this, he paused and turned to Karen Gershman and said, “Karen, you are




                                                10
Case 2:20-cv-00597-RAJ-LRL Document 1 Filed 11/25/20 Page 11 of 19 PageID# 11




my witness, you are hearing this, do you agree that you are hearing this.” Ms. Gershman looked

very uncomfortable and reluctantly nodded her head.

       33.     Before he left the meeting, Mr. Brandon also instructed Ms. Maynard to call him

later and justify the presence of everyone whom Ms. Maynard was inviting to the game on behalf

of the College. He specifically instructed Ms. Maynard not to send this information to him via

email, and Ms. Maynard knew that Mr. Brandon did not like “paper trails.” Because the situation

seemed like it was a problem brewing, Ms. Maynard documented her thought process, interactions,

and justification for each donor invited. One Black donor in question had given $16,000, which

was a relatively large amount for ODU, and that donor had not ever been contacted or engaged by

anyone prior to Ms. Maynard reaching out to her. She had asked if she could bring some of the

alumni whom Mr. Brandon dismissively stated did not have money. This donor was coming in

from New Jersey and making a special trip to attend the game. Ms. Maynard called Mr. Brandon

as he instructed and provided this information. She was then told that she could go ahead and

continue to invite those guests.

       34.     On August 30, 2019, Ms. Maynard received an email from David Mallin, Film

Program Director at ODU, concerning whether the development office at ODU would commit to

supporting a pre-party for a planned showing later in September 2019 of the movie American

Dreamer, which had been directed and co-written by Derrick Borte, a White alumnus of ODU.

The movie was to premiere nationally on or about September 19, 2020, and the pre-party and

subsequent screening at ODU was being planned for September 21, 2020. Ms. Maynard forwarded

the email to her superior, Dan Genard, to let him know about this request to the development

department and to get his thoughts on the matter.




                                               11
Case 2:20-cv-00597-RAJ-LRL Document 1 Filed 11/25/20 Page 12 of 19 PageID# 12




           35.     The previous year, in the Fall of 2018, Ms. Maynard had traveled to Charlottesville

to the Virginia Film Festival with a group from ODU, including donors, who were invited to the

event to see a pre-release version of the film. Ms. Maynard was appalled and very uncomfortable,

both for herself and her donors, upon watching American Dreamer at the Film Festival. The film,

in her view, trafficked in stereotypical views of Black men as angry drug dealers, and the dialog

in the movie featured liberal and gratuitous use of the N-word throughout. A New York Times

review of the movie dated September 12, 2019 3 calls the movie a “Cinematic Nightmare” and a

“wreck” and states that “Mazz [the drug dealer], who is black, drops the N-word with abandon.

The director, Derrick Borte, who wrote the script with Daniel Forte, seems to indulge this

character’s ostensible freedom to use the epithet beyond what is believable.”            The review

concludes by bestowing the title “Worst Film of 2019”… “[b]y several lengths” to the movie.

           36.     Nonetheless, as set forth above, Ms. Maynard forwarded Mr. Mallin’s email to Dan

Genard on August 30. She also sent a text message to Mr. Mallin that day letting him know that

although she found the content and language of the movie “personally offensive” and would

therefore not attend or invite anyone to attend (for this second time). However, Ms. Maynard also

told Mr. Mallin in the text that she would talk to Dan Genard and see if Mr. Genard had anyone in

mind that he thinks would be interested, which she subsequently did when the event was discussed

in departmental meetings, as it was clear that the event was moving forward.

           37.     On Monday September 2, 2019, Ms. Maynard received a telephone call from Dr.

Avi Santo, Chair of the Communications Department at ODU, of which the Film Program was a

constituent part. Dr. Santo asked Ms. Maynard word to the effect of “What is this I hear about that

you were offended about the movie?” Ms. Maynard expressed her concerns about the movie as



3
    The New York Times review is available at https://nyti.ms/30aNZuD.


                                                        12
Case 2:20-cv-00597-RAJ-LRL Document 1 Filed 11/25/20 Page 13 of 19 PageID# 13




set forth above, and she indicated that, having seen the movie once already with donors, she felt

she need to protect her relationships with donors and therefore could not attend this second time.

Dr. Santo, a White man who is married to a Black woman, indicated he understood and was not in

any way critical of Ms. Maynard.

       38.     On Wednesday, September 4, 2019, Ms. Maynard received an angry telephone call

from Mr. Brandon. He reprimanded Ms. Maynard for not wanting to see the film, with its

stereotypes and wholly gratuitous use of the N-word throughout, for a second time. Mr. Brandon

told Ms. Maynard that “they use the N-word all the time on TV.” Mr. Brandon said that Derrick

Borte had called, and that was also going to complain to President Broderick about Ms. Maynard

by name. Mr. Brandon wanted to know what Ms. Maynard had told David Mallin that would

result in the call to him from Derrick Borte. Ms. Maynard told Mr. Brandon that she would send

him a screenshot of the text message she had previously sent to David Mallin, letting Mr. Mallin

know that, while she found the film “personally offensive” because of its content and language,

she would still follow-up with Dan Genard about seeing if he knew people that would like to

attend. Ms. Maynard in fact sent Mr. Brandon a screen shot of the text message as requested by

Mr. Brandon.

       39.     On September 21, 2019, the pre-party and film showing of American Dreamer

occurred at ODU.

       40.     On November 11, 2019, less than seven weeks later, Ms. Maynard was abruptly

and without warning called into a meeting with Dan Genard and Karen Gershman. She was told

that her appointment would not be renewed and she would be terminated at the end of six months,

per ODU policy. When asked why, Mr. Genard and Ms. Gershman said the department was

moving in a “different direction.” When asked if she, Ms. Maynard, was the only one affected by




                                               13
Case 2:20-cv-00597-RAJ-LRL Document 1 Filed 11/25/20 Page 14 of 19 PageID# 14




this supposed “new direction,” Mr. Genard and Ms. Gershman refused to answer. Ms. Maynard

asked if the decision had to do with performance or numbers, and they denied that this was the

case. In fact, at the time in fiscal 2019, Ms. Maynard had secured more donations for ODU than

all but one other MGO.

        41.     That same day, Ms. Maynard asked Dr. Sandstrom, the Dean of the College of Arts

& Letters for which Ms. Maynard was the assigned MGO, if he was aware of this decision. He

told Ms. Maynard he found out only minutes before she did. Dr. Sandstrom expressed shock,

surprise, and regret about the decision, which suggests that this supposed “new direction” did not

involve any consultation with the Dean of the College at issue and for which Ms. Maynard raised

funds. This raises considerable doubt as the veracity of the explanation for her termination given

Ms. Maynard.

        42.     The next day, November 11, 2020, Ms. Maynard called Mr. Brandon about her

termination. Mr. Brandon repeated to Ms. Maynard that they were moving in a “new direction.”

He said he had tasked his subordinates Dan Genard, Page Stooks, and Karen Gershman with the

decision, and that he only went along with it.

        43.     Ms. Maynard was the only one who was let go as a result of the supposed “new

direction.” Aside from a Black man re-hired 4 to support the business school two weeks before

Ms. Maynard was told she would be terminated, during all relevant time periods Ms. Maynard was

the only Black MGO at ODU. No White MGOs were terminated as part of the alleged new

direction.

        44.     Ms. Maynard’s termination followed closely in time her complaints to HR in

August 2019 about being singled out and treated differently from her colleagues, all of whom were


4
 Upon information and belief, that MGO was let go by ODU before Ms. Maynard first became employed in 2012
for lack of production.


                                                    14
Case 2:20-cv-00597-RAJ-LRL Document 1 Filed 11/25/20 Page 15 of 19 PageID# 15




White. It also followed closely in time her complaints about the racist elements in the movie

American Dreamer in September 2019.

       45.     Ms. Maynard was later informed by ODU that the move was made because ODU

wanted someone with museum fundraising experience to assume her role. In fact, since she was

terminated, her MGO role with the College of Arts and Letters was first filled first by Karen

Gershman (who shortly thereafter left ODU), and then, to date, by Peter Lawrence, a White man.

Neither Ms. Gershman nor Mr. Lawrence had any museum fundraising experience. Ms. Maynard

by contrast, previously worked for the Newbold-White House museum and historic site, and her

duties included fundraising.

       46.     Ms. Maynard, proceeding pro se, timely filed a Charge of Discrimination with the

Equal Employment Opportunity Commission on December 5, 2019, alleging both racial

discrimination and retaliation, to which ODU responded. The EEOC issued a “right to sue” letter

dated August 27, 2020, a copy of which is attached hereto as Exhibit A. This action followed.

                                    CAUSES OF ACTION

                         Count I: Racial Discrimination/Harassment
                               42 U.S.C. § 2000e-2 (Title VII)

       47.     The facts alleged above are incorporated by reference.

       48.     While employed by ODU, Ms. Maynard, a Black woman, was treated differently

and adversely as compared to her White colleagues performing the same MGO role and similar

fundraising roles. She was singled out for criticisms and harassment by colleagues and superiors

that was not justified by legitimate business reason, and she was not accorded the same treatment

as her White colleagues in situations such as conflicts or potential conflicts over contacts with

donor and credit for gifts received by ODU.




                                               15
Case 2:20-cv-00597-RAJ-LRL Document 1 Filed 11/25/20 Page 16 of 19 PageID# 16




       49.     This persistent and severe harassment and discriminatory conduct by Ms. Henley

and others altered the conditions of Ms. Maynard’s employment and created an abusive and hostile

work environment.

       50.     In fact, the conduct was so severe that Ms. Maynard complained to her superiors

and to HR about her treatment. She also complained to her superiors about the racist elements in

the movie, American Dreamer, that she had supported in one showing, when she was asked to

support it in another. However, rather than adequately addressing Ms. Maynard’s concerns, her

appointment as a MGO was summarily non-renewed by ODU, without any warning, shortly after

raising these complaints. Based on ODU’s course of conduct, Ms. Maynard’s race, Black, was

clearly a motivating factor in the termination of Ms. Maynard’s employment with ODU.

       51.     As a direct and proximate result of the illegal discrimination outlined above, Ms.

Maynard has suffered lost wages and employment benefits, and she has endured severe emotional

distress accompanied by physical symptoms.

                                    Count II: Retaliation
                                42 U.S.C. § 2000e-3 (Title VII)

       52.     The facts alleged above are incorporated by reference.

       53.     ODU terminated Ms. Maynard’s employment as MGO because, and shortly after,

she had complained to HR about her discriminatory treatment as set forth above. Ms. Maynard

was also terminated by ODU because, and shortly after, she complained to ODU about the racist

elements of the movie American Dreamer, directed and co-written by a White alumnus of ODU,

as set forth above.

       54.     As a direct and proximate result of ODU’s illegal retaliation, Ms. Maynard has

suffered lost wages and employment benefits, and she has endured severe emotional distress

accompanied by physical symptoms.



                                               16
Case 2:20-cv-00597-RAJ-LRL Document 1 Filed 11/25/20 Page 17 of 19 PageID# 17




                    Count III: Racial Discrimination in the Making and
                     Enforcement of Plaintiff’s Employment Contract
                                      42 U.S.C. § 1981

        55.   The facts alleged above are incorporated by reference.

        56.   While employed by ODU, Ms. Maynard, a Black woman, was treated differently

and adversely as compared to her White colleagues performing the same MGO role and similar

fundraising roles. She was singled out for criticisms and harassment by colleagues and superiors

that was not justified by legitimate business reason, and she was not accorded the same treatment

as her White colleagues in situations such as conflicts or potential conflicts over contacts with

donor and credit for gifts received by ODU.

        57.   This persistent and severe harassment and discriminatory conduct by Ms. Henley

and others altered the conditions of Ms. Maynard’s employment and created an abusive and hostile

work environment.

        58.   In fact, the conduct was so severe that Ms. Maynard complained to her superiors

and to HR about her treatment. She also complained to her superiors about the racist elements in

the movie, American Dreamer, that she had supported in one showing, when she was asked to

support it in another. However, rather than adequately addressing Ms. Maynard’s concerns, her

appointment as a MGO was summarily non-renewed by ODU, without any warning, shortly after

raising these complaints. Based on ODU’s course of conduct, Ms. Maynard’s race, Black, was

clearly a motivating factor in the termination of Ms. Maynard’s employment with ODU.

Accordingly, ODU has intentionally infringed upon Ms. Maynard’s rights secured by 42 U.S.C. §

1981.




                                               17
Case 2:20-cv-00597-RAJ-LRL Document 1 Filed 11/25/20 Page 18 of 19 PageID# 18




          59.   As a direct and proximate result of the illegal discrimination outlined above, Ms.

Maynard has suffered lost wages and employment benefits, and she has endured severe emotional

distress accompanied by physical symptoms.

                                     Count III: Retaliation
                                       42 U.S.C. § 1981

          60.   The facts alleged above are incorporated by reference.

          61.   ODU terminated Ms. Maynard’s employment as MGO because, and shortly after,

she had complained to HR about her discriminatory treatment as set forth above. Ms. Maynard

was also terminated by ODU because, and shortly after, she complained to ODU about the racist

elements of the movie American Dreamer, directed and co-written by a White alumnus of ODU,

as set forth above.

          62.   As a direct and proximate result of ODU’s illegal retaliation, Ms. Maynard has

suffered lost wages and employment benefits, and she has endured severe emotional distress

accompanied by physical symptoms.

          WHEREFORE, Ms. Maynard respectfully requests that this Court grant the following

relief:

          A.    A judgment in favor of Plaintiff and against Defendant for compensatory damages;

          B.    A judgment in favor of Plaintiff and Defendant for punitive damages;

          C.    An assessment of reasonable attorneys’ fees and costs in favor of Plaintiff and

against Defendant;

          D.    Enter a declaratory judgment that Defendant violated Plaintiff’s right under the

laws of the United States;




                                                18
Case 2:20-cv-00597-RAJ-LRL Document 1 Filed 11/25/20 Page 19 of 19 PageID# 19




       E.      Enter an injunction compelling Defendant to reinstate Plaintiff, and prohibiting

Defendant from further discrimination and retaliations or, in the alternative, compelling Defendant

to pay Plaintiff “front-pay;”

       F.      Granting Plaintiff such other and further relief as the nature of her cause may

warrant.

                                   Trial by Jury is Demanded.




Dated: November 25, 2020                     MEYERGOERGEN PC

                                             /s/ Scott A. Simmons
                                             Scott A. Simmons (VSB No. 37744)
                                             Christopher J. Habenicht (VSB No. 15146)
                                             1802 Bayberry Court, Suite 200
                                             Richmond, Virginia 23226
                                             Telephone: 804.288.3600
                                             Facsimile: 804.565.1231
                                             simmons@mg-law.com
                                             habenicht@mg-law.com
                                             Counsel for Plaintiff




                                                19
